DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and remarks filed on 01/07/2021, claim 17 is cancelled, and independent claims 1 and 16 are amended; claim 21 is added. Applicant argued that claim 1 is amended to clarify that steps described and are iteratively repeated ‘until the input voltage from the alternating current voltage power supply provided to the voltage converter avoids a tap cross, the tap cross being voided by the input voltage being above or equal to the predetermined input voltage setpoint. Tis is found persuasive, hence the previous rejections to claims has been withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
REASONS FOR ALLOWANCE

The prior art and any art of record do not disclose or suggest the following claims 
1, 11 and 21 limitations: “… charging a battery from an alternating current voltage power supply through a voltage converter …. the voltage converter drawing a predetermined maximum power limit from the alternating current voltage power supply, the predetermined maximum power limit being initially set to an initial maximum power limit… iteratively repeating steps until the input voltage from the alternating current voltage power supply provided to the voltage converter avoids a tap cross, the tap cross being avoided by the input voltage being above or equal to the predetermined input voltage setpoint …” in combination with the remaining claim elements as set forth in Claims 1, 11 and 21 their depending claims 2-10; 12-16, 18-20 . Therefore claims 1-16 and 18-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on M-F: 7 - 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A. DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YALKEW FANTU/
Primary Examiner, Art Unit 2859